Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
Amendments filed on 04/13/2021 have been fully considered.
The amendments overcome the previous rejections under 35 USC § 103. However, based on a newly discovered reference the amended claims are found to be taught based on an obvious combination of the references as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, US 2013/0050069 A1, hereinafter “Ota”, in view of Spitzer-Williams, US 2012/0263430 A1, hereinafter “Williams”, and further in view of Kim, US 2017/0220102 A1, hereinafter “Kim”.
	Regarding claim 1, Ota teaches an information processing apparatus comprising: a determination unit configured to determine whether an imaging unit is in a specific shielding state, wherein the specific shielding state is a state in which an angle of view of the imaging unit is shielded (fig. 3, ¶ 29-32; a user’s hand is determined to be in front of the apparatus which is a specific shielding state wherein an angle of view of the imaging unit is shielded); and a recognition unit configured to recognize a user input based on the specific shielding state (¶ 45-50; note that the hand of a user making a specific movement that is detected as a gesture in front of the apparatus is recognized and constitutes a specific shielding state).
	Ota does not specifically teach that the specific shielding state is a state in which an entire angle of view of the imaging unit is shielded.
entire angle of view of the imaging unit is shielded, in order to provide an input to the system.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota and Williams. Both references teach providing inputs to a head worn device comprising an imaging system using hand gestures and Williams further teaches covering the imaging system completely to provide such an input. As such, one would have been motivated to make such a combination since Williams teaches such an input gesture as simply another type of gesture to provide inputs to the system.
	Ota and Williams do not teach calculating an average value of luminance of pixels of an image captured by an imaging unit; and determining the imaging unit is in a specific shielding state based on the calculated average value that is one of equal to or smaller than a first threshold value.
	Kim, however, teaches calculating an average value of luminance of pixels of an image captured by an imaging unit (per ¶ 98 a camera captures the brightness information and per ¶ 99 calculates the current pixel value to be an average brightness value of pixels of the image captured by the camera); and determining the imaging unit is in a specific shielding state based on the calculated average value that is one of equal to or smaller than a first threshold value (¶ 100, note that the covering of the camera is the shielding state).


	Regarding claim 6, Ota teaches that the imaging unit includes a first imaging unit (fig. 3, 124, ¶ 29) and a second imaging unit (fig. 3, 125, ¶ 29), the specific shielding state includes a first shielding state of the first imaging unit and a second shielding state of the second imaging unit, the first shielding state is a state in which an angle of view of the first imaging unit is shielded, the second shielding state is a state in which an angle of view of the second imaging unit is shielded (fig. 3, note that the hand gesture performed is in the field of view of both cameras, accordingly the hand shields an angle of view of both imaging units), the determination unit is further configured to perform a first determination process regarding the first shielding state of the first imaging unit, and a second determination process regarding the second shielding state of the second imaging unit (¶ 29-32), and the recognition unit is further configured to recognize the user input based on a combination of the first determination process and the second determination process (¶ 29-32 and fig. 3, the hand is within the field of view of both cameras, in other words, it is shielding both cameras and the user input or gesture or input provided by the hand is determined based on a combination of determining the position and motion of the hand using both cameras).
	Ota does not specifically teach that the specific shielding state is a state in which an entire angle of view of the imaging unit is shielded.
	Williams teaches in ¶ 54 that gestures similar to those of Ota may be used to provide inputs and teaches in ¶ 46 that alternatively, a user may fully cover the lens of the imaging unit, thereby causing a shielding state in which an entire angle of view of the imaging unit is shielded, in order to provide an input to the system.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota and Williams. Both references teach providing inputs to a head worn device comprising an imaging system using hand gestures and Williams further teaches covering the imaging system completely to provide such an input. As such, one would have been motivated to make such a combination since Williams teaches such an input gesture as simply another type of gesture to provide inputs to the system.

	Regarding claim 7, Ota teaches that the recognition unit is further configured to recognize the user input based on a determination that one of the first imaging unit is in the first shielding state or the second imaging unit is in the second shielding state (fig. 3, camera 125 is in a shielding state based on the position of the hand; also see ¶ 29-32).

	Regarding claim 12, Ota teaches an output control unit (¶ 37, lenses of the goggles and the controller controlling such display) configured to control an output unit to present information regarding the user input (¶ 34).
	
	Regarding claim 13, Ota teaches that the output control unit performs control, based on the user input, the output unit to present the image captured by the imaging unit (¶ 34).

	Regarding claim 14, Ota teaches that the output control unit is further configured to control, based on the user input, the output unit to present the image, and a position of the image is based on a position of the imaging unit (¶ 34, note that the image provided is based on the position of the cameras).

	Regarding claim 17, Ota teaches that the recognition unit recognizes the user input on the presented information regarding the user input (¶ 45-50, for example, the user selects an item and the recognition unit recognizes such operation based on the item image being displayed to the user on the goggle lens and the hand motion of the user selecting the displayed item).

	Regarding claim 18, Ota teaches that the imaging unit is configured to provide the image to a wearable device held on a head of a user (fig. 6).

claim 19, Ota teaches an information processing method, comprising: determining whether an imaging unit is in a specific shielding state, wherein the specific shielding state is a state in which an angle of view of the imaging unit is shielding (fig. 3, ¶ 29-32; a user’s hand is determined to be in front of the apparatus which is a specific shielding state); and recognizing a user input based on the specific shielding state (¶ 45-50; note that the hand of a user making a specific movement that is detected as a gesture in front of the apparatus is recognized and constitutes a specific shielding state).
	Ota does not specifically teach that the specific shielding state is a state in which an entire angle of view of the imaging unit is shielded.
	Williams teaches in ¶ 54 that gestures similar to those of Ota may be used to provide inputs and teaches in ¶ 46 that alternatively, a user may fully cover the lens of the imaging unit, thereby causing a shielding state in which an entire angle of view of the imaging unit is shielded, in order to provide an input to the system.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota and Williams. Both references teach providing inputs to a head worn device comprising an imaging system using hand gestures and Williams further teaches covering the imaging system completely to provide such an input. As such, one would have been motivated to make such a combination since Williams teaches such an input gesture as simply another type of gesture to provide inputs to the system.
	Ota and Williams do not teach calculating an average value of luminance of pixels of an image captured by an imaging unit; and determining the imaging unit is in a 
	Kim, however, teaches calculating an average value of luminance of pixels of an image captured by an imaging unit (per ¶ 98 a camera captures the brightness information and per ¶ 99 calculates the current pixel value to be an average brightness value of pixels of the image captured by the camera); and determining the imaging unit is in a specific shielding state based on the calculated average value that is one of equal to or smaller than a first threshold value (¶ 100, note that the covering of the camera is the shielding state).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ota and Williams, as applied above, further in view of Kim. All references use the interactions of a user with a camera as an input to the system. Williams specifically notes in ¶ 46 that when it is detected that a camera has captured several dark frames in a row, an input is registered to the system. Kim, further teaches that an averaging process may be used to determine such dark frames. As such, one would have been motivated to make such a motivation in order to reduce the possibility of erroneous detection of dark frames by detecting the brightness of a plurality of pixels and averaging the brightness as taught by Kim.

	Regarding claim 20, Ota teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations (¶ 75), the operations comprising: determining whether an imaging unit is in a specific shielding state, wherein the specific (fig. 3, ¶ 29-32; a user’s hand is determined to be in front of the apparatus which is a specific shielding state); and recognizing a user input based on the specific shielding state (¶ 45-50; note that the hand of a user making a specific movement that is detected as a gesture in front of the apparatus is recognized and constitutes a specific shielding state).
	Ota does not specifically teach that the specific shielding state is a state in which an entire angle of view of the imaging unit is shielded.
	Williams teaches in ¶ 54 that gestures similar to those of Ota may be used to provide inputs and teaches in ¶ 46 that alternatively, a user may fully cover the lens of the imaging unit, thereby causing a shielding state in which an entire angle of view of the imaging unit is shielded, in order to provide an input to the system.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota and Williams. Both references teach providing inputs to a head worn device comprising an imaging system using hand gestures and Williams further teaches covering the imaging system completely to provide such an input. As such, one would have been motivated to make such a combination since Williams teaches such an input gesture as simply another type of gesture to provide inputs to the system.
	Ota and Williams do not teach calculating an average value of luminance of pixels of an image captured by an imaging unit; and determining the imaging unit is in a specific shielding state based on the calculated average value that is one of equal to or smaller than a first threshold value.
(per ¶ 98 a camera captures the brightness information and per ¶ 99 calculates the current pixel value to be an average brightness value of pixels of the image captured by the camera); and determining the imaging unit is in a specific shielding state based on the calculated average value that is one of equal to or smaller than a first threshold value (¶ 100, note that the covering of the camera is the shielding state).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ota and Williams, as applied above, further in view of Kim. All references use the interactions of a user with a camera as an input to the system. Williams specifically notes in ¶ 46 that when it is detected that a camera has captured several dark frames in a row, an input is registered to the system. Kim, further teaches that an averaging process may be used to determine such dark frames. As such, one would have been motivated to make such a motivation in order to reduce the possibility of erroneous detection of dark frames by detecting the brightness of a plurality of pixels and averaging the brightness as taught by Kim.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, Williams and Kim, as applied above, and further in view of DeLean, US 2014/0267009 A1, hereinafter “DeLean”.
	Regarding claim 2, Ota, Williams and Kim do not specifically teach that the recognition unit is further configured to recognize the user input based on a change rate of the image captured by the imaging unit.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of DeLean. All references use imaging units to determine gestures performed by a hand of a user and DeLean further teaches determining the speed of such a gesture in order to determine whether such a gesture must be recognized. As such, one would have been motivated to make such a combination in order to ignore gestures that are too slow or too fast, thereby preventing the system from erroneously detecting inadvertent gesture inputs.

	Regarding claim 3, Ota, Williams and Kim do not specifically teach that the recognition unit is further configured to recognize the user input based on a duration time of the specific shielding state.
	DeLean, however, teaches in ¶ 146, that the duration of the gesture, or specific shielding state, may be used in order to determine whether it should be recognized or not. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of DeLean. All references use imaging units to determine gestures performed by a hand of a user and DeLean further teaches determining the duration of such a gesture in order to determine whether such a gesture .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ota, Williams and Kim, as applied above, and further in view of Brenckle et al., US 2014/0368423 A1, hereinafter “Brenckle”.
	Regarding claim 4, Ota, Williams and Kim do not specifically teach that the recognition unit recognizes the user input based on a measurement result of a distance between the imaging unit and an object that shields the imaging unit.
	Brenckle, however, teaches in ¶ 28-30 that the recognition unit controls whether or not to recognize the user input, or gesture, based on a measurement result of a distance between the imaging unit and an object that shields the imaging unit, such as the light sensor and the hand.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Brenckle. Ota teaches in ¶ 31 and fig. 3 that the object that shields the imaging unit, such as the hand of a user, is detectable within a detectable range 316 of the imaging units 124 and 125. Brenckle, further teaches measuring a distance between the hand and the device in order to determine whether gestures are to be recognized. As such, one would have been motivated to make such a combination in order to reject gestures that are not provided within the range of the device in order to increase the accuracy of inputs.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, Williams and Kim, as applied above, and further in view of Sun, US 2015/0070266 A1, hereinafter “Sun”.
	Regarding claim 5, Ota, Williams and Kim do not teach that in a case where a detection result of a brightness of an external environment is equal to or smaller than a second threshold value, the recognition unit restricts processing based on recognition of the user input.
	Sun, however, teaches in ¶ 38 that in a case where a detection result of brightness of an external environment is low (equal to or smaller than a threshold value), the recognition unit determines not to sense the gesture (restricts processing based on recognition of the user input).
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Sun. All references teach detecting gestures using cameras and Sun further teaches that when the ambient light gets too low, the system stops recognizing the user input. As such, one would have been motivated to make such a combination in order to conserve power and processing capacity in a situation at which input recognition cannot be performed reliably.

	Regarding claim 16, Ota, Williams and Kim do not teach that the output control unit is further configured to control, based on the user input, the output unit to present notification information prompting an operation of shielding the imaging unit.
(display) performs control such that notification information prompting an operation of shielding the imaging unit is presented via the output unit based on the user input (notification is provided prompting not sensing of the user input due to low light conditions. It other words, while the hand of a user may shield the imaging unit during performing of a gesture, such operation is not recognized during a low light condition and a notification is provided to a user accordingly.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Sun. All references teach detecting gestures using cameras and Sun further teaches that when the ambient light gets too low, the system stops recognizing the user input and provides a notification to a user accordingly. As such, one would have been motivated to make such a combination in order to conserve power and processing capacity in a situation at which input recognition cannot be performed reliably while notifying a user of such a condition ensuring the user understands the current operation conditions.

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ota, Williams and Kim, as applied above, and further in view of Goel et al., US 2018/0107278 A1, hereinafter “Goel”.
	Regarding claim 8, Ota, Williams and Kim do not specifically teach that in a case where the first imaging unit is determined to be in the shielding state, the recognition 
	Goel teaches in fig. 1 and ¶ 28-29 that the field of view of the cameras may define zones different from each other. Accordingly, when the left hand is shielding the camera on the left (being in the field of view of the left camera) an input is provided that is different from when the right hand is shielding the camera on the right (being in the field of view of the right camera). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Goel. All references teach detection of input using a user’s hand as detected by two cameras. Goel further teaches providing different zones based on different cameras and their point of views. As such one would have been motivated to make such a combination in order to provide the user with means of providing more inputs.

	Regarding claim 9, Ota, Williams and Kim do not teach that in a case where one of the first imaging unit and the second imaging unit is determined to be in the shielding state, the recognition unit recognizes an user input different from an user input recognized in a case where the first imaging unit and the second imaging unit are determined to be in the shielding state.
	Goel teaches in fig. 1 and ¶ 27-29 that in a case where one of the first imaging unit and the second imaging unit is determined to be in the shielding state, the recognition unit recognizes an user input different from an user input recognized in a (for example, when the user plays the keyboard with one hand only, the keys corresponding to one camera, such as 114 on one side of the keyboard corresponding to zones 125 and 127 within filed of views 124 and 126, are found to be played and the output is provided accordingly. On the other hand, if both hands are playing the keyboard, the output corresponding to both sides of the keyboard will be provided which is different than the first instance of playing with one hand). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Goel. All references teach detection of input using a user’s hand as detected by two cameras. Goel further teaches providing different zones based on different cameras and their point of views and providing different inputs based on a combination of such zones. As such one would have been motivated to make such a combination in order to provide the user with means of providing more inputs.

	Regarding claim 10, Ota, Williams and Kim do not teach that the recognition unit recognizes the user input based on a first timing at which the first imaging unit enters the shielding state and a second timing at which the second imaging unit enters the shielding state.
	Goel teaches in fig. 1 and ¶ 27-29 that the user input is provided in real time based on when the hands of the user enter different fields of views of the cameras. For 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Goel. All references teach detection of input using a user’s hand as detected by two cameras. Goel further teaches providing different zones based on different cameras and their point of views and providing different inputs based on a combination of such zones. As such one would have been motivated to make such a combination in order to provide the user with means of providing more inputs.

	Regarding claim 15, Ota, Williams and Kim do not teach that the output control unit controls, based on the user input, the output unit to output a specific audio, and the specific audio is based on a position of the imaging unit.
	Goel teaches in fig. 1 and ¶ 29 that a specific audio based on a position of the imaging unit is output via the output unit based on the user input.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Goel. All references teach detection of input using a user’s hand as detected by two cameras. Goel further teaches providing different zones based on different cameras and their point of views and providing different inputs and outputs based on a combination of such zones. As such one would .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ota, Williams and Kim, as applied above, and further in view of Fujimura et al., US 2005/0271279 A1, hereinafter “Fujimura”.
	Regarding claim 11, Ota, Williams and Kim do not teach that the specific shielding state includes a first shielding state, and a second shielding state having a smaller shielding amount of an angle of view of the imaging unit than the first shielding state, and in a case where the imaging unit is determined to be in the first shielding state, the recognition unit recognizes an user input different from an user input recognized in a case where the imaging unit is determined to be in the second shielding state.
	Fujimura, however, teaches in figs. 9-10 and ¶ 99-102 different instances of different inputs provided by a hand of a user. As clearly disclosed, such hand inputs correspond to different amounts of shielding states wherein depending on the number of fingers being held open by the user, the imaging unit is shielded by a different amount.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ota, Williams and Kim, as applied above, further with the teaching of Fujimura. All references detect hand inputs provided based on being detected by an imaging unit. Fujimura further teaches providing different inputs based on providing different configurations of numbers and postures of fingers which causes the imaging units to be shielded differently 
Response to Arguments
Arguments filed on 04/13/2021 have been fully considered. While the Office finds the arguments persuasive and agrees that Ota in view of Williams do not teach the new limitations, the Office provides that such a modification would have been obvious further in view of teachings of Kim. Accordingly the independent claims are found to be taught based on an obvious combination of Ota, Williams and Kim and the application is not found to be in a condition for allowance.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEPEHR AZARI/Primary Examiner, Art Unit 2621